Since the opinion reversing the judgment of the trial court herein was delivered, counsel for the State has filed a supplemental transcript in which it is shown that the prosecution originated in the justice court. After an appeal to the county court, and, upon a trial de novo, judgment was entered assessing a fine of twenty-five dollars against the appellant. Art. 53, C. C. P., reads as follows:
"The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
Under the circumstances, this court has no jurisdiction of the appeal. Lindley v. State, 55 S.W.2d 846.
The State's motion for rehearing is granted; the judgment of reversal is set aside, and the appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.